Detailed Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connector assembly in claim 1, terminal part, external connector and connector body part in claim 3, fitting part in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, line 4, recites “one side of the motor” and line 7 recites “an other side of the shaft”.  Examiner notes that no previous recitation of a first side of the shaft has been recited and therefore introducing an other side of the shaft before introducing a first side runs afoul of 112.  Further, claim 2 recites “the other side of the shaft”.  However, as with claim 1, no previous recitation of a first side of the shaft has been mentioned.  Claim 3, line 3, recites “one end side” and then in line 7, “the one side” and in line 9, “an other side end”.  Examiner is confused by these various labels/phrasings.  Is the “one end side” the “one side” or the “other side end”? Or is “the one side” the “one end side” or the “other side end” or the “one side” mentioned in claim 1?  For sake of understanding the claims and creating some simplicity, Examiner will ignore the phrases “on the one side in the axial direction” and the phrase “in contact with an other side end 
Claim 1, line 10 also recites for a resin housing in which the rotor and stator are housed and a connector assembly to be positioned outside of the resin housing in the radial direction but then in line 12, the connector assembly is to be integrally molded with the resin housing.  Examiner has some concern about how this integral nature would allow an integral element to be outside itself since it is difficult to discern where the resin housing ends and the connector assembly begins.  However, a deeper concern relates to claims 3-5.  Keeping in mind that the entire connector body is outside the resin housing in which the stator lies, claim 3 recites for a connector side step to be in contact with the stator!  How can this be that the connector assembly must be radially outside the resin housing and therefore radially outside the stator but then be in contact with the stator.  Examiner cannot examine contradictory positions and therefore assigns the claim 1 limitations priority while dismissing the contradictory language in claim 3 relating to the connector side step and stator.  Similarly, in claim 4, an insulator, which is part of the stator which, as pertaining to claim 1, is wholly housed/contained within the resin housing and which directly contacts part of the connector assembly appears to contradict the role of the resin housing in actually housing the stator or the role of the connector assembly being radially outside the resin housing (as it would appear here that a portion of the connector assembly is axially aligned with the resin housing).  Lastly, in claim 5, another connector body element (rib) contacts an outer circumferential surface of the stator which also contradict the role of the resin housing in actually housing the stator or the role of the connector assembly being radially outside 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US20050012387).
Claim 1:  Suzuki discloses an electric oil pump (Fig. 2, paragraph 4) comprising a motor unit (122) having a shaft (116) centered on a central axis that extends in an axial direction of the shaft; and a pump unit (115) which is disposed on one side of the motor unit in the axial direction, is driven by the motor unit via the shaft, and discharges oil (paragraph 4), wherein the motor unit comprises a rotor (123) that is fixed on an other side of the shaft in the axial direction; a stator (124) that is disposed outside the rotor in a radial direction of the rotor; a resin housing (121, paragraph 37) in which the rotor and the stator are housed; and a connector assembly (note housing portion around 134) that is positioned outside the resin housing in the radial direction (Examiner viewing the resin housing as a resin housing portion and the assembly as an assembly 
Claim 2:  Suzuki further discloses that the resin housing has a substrate housing chamber (note chamber b/t 135 and 121) which is disposed on the other side of the shaft in the axial direction and in which a circuit board (130) is housed. 
Claim 3:  Suzuki further discloses that the connector assembly comprises a terminal part (134) including one end side that is connected to the circuit board (note portion of 134 near 131) and the other end side that is connected to an external connector (145) disposed outside the resin housing (Fig. 2); and a connector body part (129a) that holds the terminal part, wherein the connector body part has a connector side step (note bridge/step b/t 129a and outer wall portion of 111) on the one side in the axial direction.  Examiner notes here that the rest of the claim limitations is in opposition to claim limitations in claim 1 and therefore cannot be examined until the language is amended.
Claim 12:  Suzuki further discloses that the pump housing has a pump side step (note step on 111c) on an outside surface of the pump housing disposed at outside in the radial direction, and the outside surface is recessed-5-Customer No.: 31561Docket No.: 80461-US-1340 Application No.: 16/048,381inwardly in the radial direction (Fig. 2), and wherein one side end of the resin housing in the axial direction is fixed to the pump side step (Fig. 2).

Allowable Subject Matter
s 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 7, while the prior art of record discloses or reasonably teaches in combination that the connector body part has a surface part that is disposed on one side in the axial direction with respect to the circuit board housed in the substrate housing chamber and extends along a surface of the circuit board on the one side in the axial direction, wherein the other end side of the terminal part protrudes from the surface part, wherein the surface part has a terminal support that surrounds a periphery of a base part of the terminal part and protrudes from the surface part, the prior art of record does not disclose or reasonably teach in combination that the terminal support has a fitting part that is able to be fitted to a positioning part of a mold for positioning the connector body part with respect to the resin housing.
Regarding claim 10, while the prior art of record discloses or reasonably teaches in combination that the connector body part comprises a first plate part of which a tip is disposed to face the outer circumferential surface on the other side of the stator in the axial direction and which extends to the outside in the radial direction, the prior art of record does not disclose or reasonably teach in combination a connecting plate part which is connected to an outer end of the first plate part in the radial direction and extends to the other side in the axial direction, and a second plate part which is connected to an end of the connecting plate part at the other side in the axial direction and extends to the outside in the radial direction, wherein the first plate part comprises 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746